811 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Del M. BOCK, Plaintiff-Appellant,v.William HUDSON, and Sandra J. Johnson, Defendants-Appellees.
No. 86-1894.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court for consideration of appellant's response to this Court's order to show cause why this appeal should not be dismissed as untimely filed.


2
On June 17, 1986, the district court entered a judgment dismissing appellant's complaint as frivolous.  The notice of appeal was due July 17, 1986.  Rule 4(a)(1), Federal Rules of Appellate Procedure.  Appellant did not file the notice of appeal until September 25, 1986--70 days late.


3
Appellant's failure to file a timely notice of appeal deprives this Court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court cannot waive or extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Federal Rules of Appellate Procedure 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that this appeal be dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.